 

 

MANAGEMENT SERVICES AGREEMENT

 

THIS MANAGEMENT SERVICES AGREEMENT (this “Agreement”), effective as of December
6, 2019 (the “Effective Date”), is made by and between GB Sciences, Inc. a
Nevada corporation (the “Company”), GB Sciences Las Vegas, LLC, a Nevada limited
liability company (“GBS LV”), GB Sciences Nevada LLC, a Nevada limited liability
company (“GBS LV” and together with GBS LV, the “Teco Subsidiaries”, and the
Teco Subsidiaries together with the Company, the “GBS Parties”), and AJE
Management, LLC, a California limited liability company (the “Manager”, and
together with the GBS Parties, each a “Party” and collectively, the “Parties”).

 

WHEREAS, the Company, through the Teco Subsidiaries, operates the cannabis
cultivation and extraction facilities located at 3550 W. Teco Avenue, Las Vegas,
Nevada 89118 (the “Teco Facility”);

 

WHEREAS, Manager and/or its affiliates desire to purchase 75% of the equity
interests in the Teco Subsidiaries (“Sale Transaction”) at such time as all
approvals have been obtained from all applicable governmental authorities in the
State of Nevada for the transfer of such equity interests to Manager;

 

WHEREAS, the Parties desire that Manager manage and control the operations of
the Teco Facility until the closing of the Sale Transaction in accordance with
the terms of this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the respective mutual
agreements, covenants, representations and warranties contained in this
Agreement, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

1.     Engagement of Manager. The GBS Parties hereby engage Manager as an
independent contractor on an exclusive basis to manage and control the
operations of the Teco Facility. Manager shall have the sole authority to
operate the Teco Facility, including, without limitation, by providing the
services set forth in Section 4 below (the “Services”). Manager hereby agrees to
provide the Services on the terms and conditions provided in this Agreement.

 

2.     Independent Contractor. It is the intention of the Parties that Manager
and its employees and affiliates shall be INDEPENDENT CONTRACTORS and not
employees or franchisees of any of the GBS Parties for all purposes, including,
but not limited to, the application of the Federal Insurance Contribution Act,
the Social Security Act, the Federal Unemployment Act, the provisions of the
Internal Revenue Code, any State of Nevada revenue and taxation code relating to
income tax withholding at the source of income, State of Nevada Workers’
Compensation Act, and the State of Nevada unemployment insurance code. Manager
shall retain the sole and absolute discretion and judgment of the manner and
means of carrying out Manager’s duties and responsibilities under the terms and
conditions of this Agreement and compliance therewith. This Agreement shall not
be construed to create an agency relationship, joint venture or partnership as
between the GBS Parties and Manager. Manager states and affirms that Manager is
acting as a free agent and independent contractor, holding out to the general
public, as such.

 

3.     Cooperation. Each of Manager and the GBS Parties shall use commercially
reasonable efforts to perform and fulfill all of their respective obligations to
be fulfilled or performed by it under this Agreement.

 

4.     Services of Manager; Employees.

 

(a)     Subject to any limitations imposed by applicable state and local laws or
regulations, (a) Manager shall have the sole authority to operate the Teco
Facility including, without

1

--------------------------------------------------------------------------------

 

 

limitation, all activities related to cultivation, production, processing, sales
and transport operations, government affairs, product development, quality
oversight and assurance and financial services, including the collection,
receipt and disbursement of funds generated by the Teco Facility, and (b)
conduct relations on behalf of the Teco Subsidiaries with vendors, dispensaries,
state and local agencies, contractors, accountants, attorneys, financial
advisors and other professionals (collectively, the “Services”). The Manager
shall provide and devote to the performance of the Services (a) such employees,
consultants, affiliates and agents of Manager, and (b) such employees of the
Teco Subsidiaries, in each case, as Manager shall deem appropriate to the
furnishing of the Services. Manager will use commercially reasonable efforts to
maximize the profitability and cash flow from the Teco Facility.

 

(b)     Following the Effective Date, Manager shall have the power and authority
to cause the Teco Subsidiaries to terminate any of its employees designated by
Manager in its sole discretion.

 

5. Expenses, Disbursements and Cash Management.

 

(a)     Except for the cost of its own personnel or as otherwise provided for in
the Loan Agreement among the Teco Subsidiaries and Manager, dated as of December
3, 2019 (the “Loan Agreement”), Manager shall not be obligated to make any
advance to or for the account of any GBS Party, or to pay any sums, except out
of funds held by the GBS Parties or in accounts maintained by the GBS Parties,
nor shall Manager be obligated to incur any liability or obligation for the
account of any of the GBS Parties. The GBS Parties shall reimburse Manager by
wire transfer of immediately available funds for any third-party expense paid
for by Manager with the prior written consent of the Company, which shall be in
addition to any other amount payable to Manager under this Agreement.

 

(b)     The Manager shall cause all available cash generated by the Teco
Facility to be disbursed (to the extent applicable), on a monthly basis as
follows:

 

 

(i)

First, to the payment of outstanding expenses owed to third parties directly
relating to the operations of the Teco Facility;

 

 

(ii)

Second, to pay any management fees then due to Manager under Section 6 below;

 

 

(iii)

Third, to pay the Company $100,000;

 

 

(iv)

Fourth, to repay any amounts then outstanding under the Loan Agreement; and

 

 

(v)

Fifth, any amounts remaining shall then be paid to the Company.

 

(c)     The GBS Parties covenant and agree, that without the prior written
consent of the Manager or a designee of the Manager, they shall not disburse or
withdraw funds, whether by check, ACH, wire or otherwise, from any depository
account into which revenues generated by the Teco Facility are deposited (other
than the revenues paid to the Company under Sections 5(b)(iii) and 5(b)(v)
above).

 

2

--------------------------------------------------------------------------------

 

 

6.     Compensation of Manager.

 

(a)     In consideration of the Services to be rendered hereunder, subject to
Section 5 above, the GBS Parties will pay to Manager a monthly fee in the amount
of seventy five thousand dollars ($75,000) (the “Management Fee”). Any portion
of the Management Fee not paid to Manager during the Term of this Agreement
shall accrue and be paid to Manager when such cash is available as provided in
Section 5 above, but in no event later than the closing of the Sale Transaction.

 

(b)     Any payment pursuant to this Section 6 shall be made in cash, by wire
transfer(s), check, or money order of immediately available funds to or among
one or more accounts as designated from time to time by Manager to the Company
in writing.

 

7.     Other Activities of Manager; Investment Opportunities. The GBS Parties
acknowledge

and agree that neither Manager nor any of Manager’s employees, officers,
directors, affiliates or associates (collectively, the “Manager Group”) shall be
required to devote its full time and business efforts to the Services, but
instead shall devote such time and efforts as Manager reasonably deems necessary
to provide the Services. The GBS Parties further acknowledge and agree that
members of the Manager’s Group are engaged in the business of investing in,
acquiring and/or managing businesses for their own account, for the account of
their affiliates and associates and for the account of other unaffiliated
parties, and understand that Manager plans to continue to be engaged in such
business (and other business or investment activities) during the term of this
Agreement.

 

8.     Term. The term of this Agreement shall commence on the Effective Date and
continue

until the earlier of (i) eighteen (18) months following the Effective Date and
(ii) the closing of the Sale Transaction. Any Party hereto may terminate this
Agreement upon breach of any other material terms or conditions of this
Agreement or any other agreement or undertaking entered into between the Parties
and if such breach shall continue for a period of thirty (30) days after written
notice thereof has been given to the breaching Party. Notwithstanding the
foregoing, if at any time, applicable law or regulations change such that
Manager would be obligated to obtain or hold any license or registration in
order to continue to perform Manager’s obligations hereunder, then the terms of
this Agreement will be suspended and all obligations and responsibilities of the
Parties hereto shall immediately cease until the earliest of the following to
occur: (i) Manager is able to obtain any necessary licenses, registrations or
similar authorization to perform its obligations and to receive the
consideration set forth herein; (ii) the Parties amend this Agreement such that
Manager is able to perform its obligations and to receive the consideration set
forth herein without obtaining any such licenses, registrations or other
authorizations, and the Parties shall cooperate in good faith to make any such
amendments within ten (10) days of any determination that this Agreement will be
suspended in accordance with this Section 8. In addition, Manager shall have the
right to immediately terminate this Agreement upon any change in the current
federal laws that could have a material adverse effect on Manager, and/or the
federal government taking prosecutorial action without any change in the current
laws, in each case, as determined by Manager.

 

9.     Representations and Warranties/Covenants.

 

(a)     Each Party hereby represents and warrants to the other Parties, as of
the Effective Date, as follows:

 

(i)     Organization. It is a company duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, and has
all requisite power and authority, corporate or otherwise, to execute, deliver
and perform this Agreement.

 

(ii)     Authorization. The execution and delivery of this Agreement and the
performance by it of the transactions contemplated hereby have been duly
authorized by all necessary

 

3

--------------------------------------------------------------------------------

 

 

action and will not violate (a) such Party’s organizational documents, bylaws
and operating agreement, (b) any agreement, instrument or contractual obligation
to which such Party is bound in any material respect, (c) any requirement of any
applicable laws, or (d) any order, writ, judgment, injunction, decree,
determination or award of any court or governmental agency presently in effect
applicable to such Party.

 

(iii)     Binding Agreement. This Agreement is a legal, valid and binding
obligation of such Party enforceable against it in accordance with its terms and
conditions.

 

(iv)     No Inconsistent Obligation. It is not under any obligation, contractual
or otherwise, to any person that conflicts with or is inconsistent in any
respect with the terms of this Agreement or that would impede the diligent and
complete fulfillment of its obligations hereunder.

 

(b)     The GBS Parties hereby represent and warrant to Manager, as of the
Effective Date, that the Teco Subsidiaries hold all valid state, local and
municipal licenses, permits and certificates required to operate the Teco
Facility in full compliance with applicable law, ordinances and regulations,
including the cannabis production and cultivation licenses issued by Nevada
governmental authorities; which licenses, permits and certificates are listed on
as Exhibit A (collectively, the “Licenses”). True copies of the Licenses have
been provided to Manager, and each License is current, in effect, and the
transactions contemplated hereby will not cause a breach or violation of any
such Licenses,. The GBS Parties hereby covenant and agree that they will use
their best efforts to cause the Teco Subsidiaries to maintain such Licenses
throughout the Term. In addition, the Company shall notify Manager immediately
upon the expiration, non-renewal, termination, suspension or other withdrawal of
any License for any reason.

 

10.     Indemnification; Limitation of Liability; Insurance.

 

(a)     Indemnity. The GBS Parties, jointly and severally, on the one hand, and
Manager on the other hand (as the case may be, the “Indemnifying Party”) shall
indemnify and hold harmless each other, and its (or their) respective affiliates
(which shall, in the case of Manager, include without limitation, each member of
the Manager Group), and their respective officers, directors, employees and
agents (collectively, the “Indemnified Party”), from and against all claims,
demands, losses, liabilities, damages, fines, costs and expenses, including
reasonable attorneys’ fees and costs and amounts paid in settlement
(collectively, the “Damages”), arising out of: (1) the negligence, recklessness,
bad faith, intentional wrongful acts or omissions of the Indemnifying Party or
its affiliates or representatives in connection with activities undertaken
pursuant to this Agreement, except to the extent that Damages arise out of the
negligence, recklessness, bad faith or intentional wrongful acts or omissions
committed by the Indemnified Party or its affiliates (or, to the extent
permitted under this Agreement, their respective representatives working on
their behalf); and (2) any breach by the Indemnifying Party or its affiliates or
representatives of the covenants and agreements of, or the representations and
warranties made in, this Agreement. The Indemnified Party may participate in,
but not control, any defense or settlement of any claim controlled by the
Indemnifying Party and if such claim is being defended by the Indemnifying
Party, the Indemnified Party shall bear its own costs and expenses with respect
to such participation.

 

(b)     Procedures. The Indemnifying Party shall reimburse the Indemnified Party
promptly upon demand for any legal or other fees or expenses reasonably incurred
by the Indemnified Party in connection with investigating or defending any such
loss, claim, damage or liability (or actions, suits, or proceedings in respect
thereof), provided that the Indemnified Party must immediately notify the
Indemnifying Party of the claim or proceeding and has otherwise complied with
this Agreement and that Indemnifying Party has the right to defend any claim. If
Indemnifying Party defends the claim, the Indemnified Party has no obligation to
indemnify or reimburse the Indemnified Party with respect to any fees or
disbursements of any attorney retained by the Indemnified Party.

 

4

--------------------------------------------------------------------------------

 

 

(c)     Limitation on Liability. UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE
LIABLE TO THE OTHER OR ANY OF ITS AFFILIATES FOR (I) ANY SPECIAL, PUNITIVE,
INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING, WITHOUT LIMITATION,
LOST PROFITS OR LOST REVENUES, (II) COST OF PROCUREMENT OF SUBSTITUTE GOODS,
TECHNOLOGY OR SERVICES, WHETHER UNDER ANY CONTRACT, WARRANTY, NEGLIGENCE, STRICT
LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY OR (III) ANY LIABILITY, DAMAGE,
LOSS OR EXPENSE UNDER THIS AGREEMENT IN EXCESS OF THE AGGREGATE SERVICE FEES
PAID UNDER THIS AGREEMENT.

 

11.     Assignment. Neither Party may sell, assign, in whole or in part, this
Agreement or any rights hereunder, or to delegate any duties to an unrelated
third-party hereunder, without the prior written consent of the other Parties
hereto; provided, however, that Manager may assign this Agreement to any of its
affiliates, successors or assigns. Any actual or purported assignment occurring
by operation of law or otherwise without the other Parties’ prior written
consent shall be a material default of this Agreement and shall be null and
void.

 

12.     Notices. All notices, demands, or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given or made when (i) delivered
personally to the recipient, (ii) telecopied to the recipient (with hard copy
sent to the recipient by reputable overnight courier service (charges prepaid)
that same day) if telecopied before 5:00 p.m. pacific standard time on a
business day, and otherwise on the next business day, (iii) one business day
after being sent to the recipient by reputable overnight courier service
(charges prepaid) or (iv) received via electronic mail by the recipient (with
hard copy sent to the recipient by reputable overnight courier service (charges
prepaid) that same day) if received via electronic mail before 5:00 p.m. pacific
standard time on a business day, and otherwise on the next business day after
such receipt. Such notices, demands, and other communications shall be sent to
the address for such recipient indicated below:

 

If to any of the GBS Parties:     GB Sciences Inc.

3550 W. Teco Avenue
Las Vegas, NV 89118

 

With a copy to:

 

Adam R. Fulton, Esq.
Jennings & Fulton, LTD.
2580 Sorrel Street
Las Vegas, NV 89146

 

If to Manager:     AJE Management LLC

3940 Laurel Canyon Blvd., Suite 327

Studio City, CA 91604

Attn: David Weiner

 

With a copy to:

 

Fox Rothschild, LLP

101 Park Avenue

New York, NY 10178

Attn: Alison Newman, Esq.

 

5

--------------------------------------------------------------------------------

 

 

or to such other address or to the attention of such other person as the
recipient Party has specified by prior written notice to the sending Party.

 

13.     Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed, and enforced
in such jurisdiction as if such invalid, illegal, or unenforceable provision had
never been contained herein.

 

14.     No Waiver. The failure by any Party to exercise any right, remedy or
elections herein contained or permitted by law shall not constitute or be
construed as a waiver or relinquishment for the future exercise of such right,
remedy or election, but the same shall continue and remain in full force and
effect. All rights and remedies that any Party may have at law, in equity or
otherwise upon breach of any term or condition of this Agreement, shall be
distinct, separate and cumulative rights and remedies and no one of them,
whether exercised or not, shall be deemed to be in exclusion of any other right
or remedy.

 

15.     Cannabis Industry Disclosure; Waiver.

 

(a)     By signing this Agreement, each Party understands and acknowledges that
United States federal law prohibits the use, possession, cultivation, and
distribution of cannabis. Although many states have legalized cannabis to
varying degrees, companies and individuals involved in the sector are still at
risk of being prosecuted by federal authorities, even in so-called ancillary
businesses that service or supply cannabis growers or sellers or otherwise aid
or abet their activities. Such prosecution may implicate a wide range of
criminal, civil, and regulatory violations, such as trafficking, racketeering,
and money-laundering. In addition, federal bankruptcy courts may not be
available to participants in the cannabis industry, and participants in the
cannabis industry may be treated differently under federal tax laws. Moreover,
participants in the cannabis industry may not have access to federally insured
banks and other financial institutions. Each Party confirms its understanding
that the regulatory landscape in the cannabis industry changes rapidly. This
means that at any time, a city, county, or state where cannabis is permitted can
change its current laws and/or the federal government can disregard those laws
and take prosecutorial action. Such change in the current laws and/or the
federal government taking prosecutorial action without change in the current
laws shall be grounds for termination of the Agreement by Manager pursuant to
Section 8 of this Agreement.

 

(b)     Furthermore, it is possible that the conflict between state and federal
law may have an impact on the relationship of the Parties, including this
Agreement. For example, federal law enforcement authorities may determine to
prosecute one of the Parties to this Agreement for its participation in the
cannabis industry. Such federal investigations or prosecutions may require such
Party to disclose otherwise confidential information and/or breach its
confidentiality and fiduciary duties to the other Party. Both Parties hereby
confirm their understanding of this risk.

 

(c)     Each Party to this Agreement hereby (i) acknowledges and agrees that in
the event the other Party to this Agreement, the other Party’s members,
managers, officers or any of their respective subsidiaries, acting in accordance
with and pursuant to the provisions of this Agreement and in accordance with all
applicable laws, other than federal law relating to cannabis as set forth
herein, is charged with, or convicted of, any violation of federal law or
regulation regarding cannabis or cannabis products, such charge or conviction
shall not be deemed to be a breach of this Agreement by the other Party, (ii)
acknowledges and agrees that such Party will have no claim against the other
Party, the other Party’s members, managers, officers or any of their respective
subsidiaries on account of any such charge or conviction, including but not
limited to, any claim under this Agreement, (iii) waives any and all rights

 

6

--------------------------------------------------------------------------------

 

it may have to assert any claim against the other Party, the other Party’s
members, managers, officers or any of their respective subsidiaries on account
of any such charge or conviction, including but not limited to, any claim under
this Agreement, and (iv) releases and forever discharges the other Party, the
other Party’s members, managers, officers or any of their respective
subsidiaries from any and all liability to such Party on account of any such
charge or conviction, including but not limited to, any claim under this
Agreement.

 

16.     Entire Agreement; Amendment. This Agreement contains the entire
agreement between the Parties hereto with respect to the matters herein
contained and supersedes all prior understandings, agreements, or
representations by or among the Parties, written or oral, to the extent they
relate in any way to the subject matter hereof or the transactions contemplated
hereby, and any agreement hereafter made shall be ineffective to effect any
change or modification, in whole or in part, unless such agreement is in writing
and signed by the Party against whom enforcement of the change or modification
is sought. The provisions of this Agreement may be amended or modified only with
the prior written consent of the Company and Manager.

 

17.     Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of Nevada, without giving effect to any choice of law
or conflict of law rules or provisions (whether of the Nevada or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than Nevada.

 

18.     Dispute Resolution; Mediation; Mandatory Arbitration.

 

(a)     If there is any dispute or controversy relating to this Agreement or any
of the transactions contemplated herein (each, a “Dispute”), such Dispute shall
be resolved in accordance with this Section 18.

 

(b)     The Party claiming a Dispute shall deliver to each of the other Party a
written notice (a “Notice of Dispute”) that will specify in reasonable detail
the dispute that the claiming Party wishes to have resolved. If the Parties are
not able to resolve the Dispute within five (5) business days of a Party’s
receipt of an applicable Notice of Dispute, the Parties shall enter into
mediation administered in Las Vegas, Nevada. The mediation process and any
documents or exhibits utilized in conducting the same shall be confidential and
inadmissible in any future proceeding. All such proceedings provided for in this
Section 18(b) must be concluded within thirty (30) days of the issuance of the
Notice of Dispute.

 

(c)     If the Parties to the Dispute are not able to resolve their Dispute
after application of Section 18(a) and (b), to the maximum extent allowed by
applicable law, the Dispute shall be submitted to and finally resolved by,
binding arbitration. Any Party may file a written Demand for Arbitration with
the American Arbitration Association’s Regional Office closest to the Company’s
principal office, and shall send a copy of the Demand for Arbitration to the
other Parties. The arbitration shall be conducted pursuant to the terms of the
Federal Arbitration Act and the Commercial Arbitration Rules of the American
Arbitration Association, except that discovery may be had in accordance with the
Federal Rules of Civil Procedure. The venue for the arbitration shall be Las
Vegas, Nevada. The arbitration shall be conducted before one arbitrator selected
through the American Arbitration Association’s arbitrator selection procedures.
The arbitrator shall promptly fix the time, date and place of the hearing and
notify the Parties. The Parties shall stipulate that the arbitration hearing
shall last no longer than five (5) Business Days. The arbitrator shall render a
decision within ten (10) days of the completion of the hearing, which decision
may include an award of legal fees, costs of arbitration and interest. The
arbitrator shall promptly transmit an executed copy of its decision to the
Parties. The decision of the arbitrator shall be final, binding and conclusive
upon the Parties. Each Party shall have the right to have the decision enforced
by any court of competent jurisdiction. Notwithstanding any other provision of
this Section, any Dispute in which a Party seeks equitable relief may be brought
in any court

 

7

--------------------------------------------------------------------------------

 

 

within the United States which has jurisdiction over the Party against which
such relief is sought. Each Party (a) acknowledges that the other Parties would
be irreparably damaged if any of the provisions of this Agreement are not
performed by such Party in accordance with their specific terms and (b) agrees
that the other Parties are entitled to injunctive relief to prevent breaches of
this Agreement, and have the right to specifically enforce this Agreement and
the terms and provisions hereof, in addition to any other remedies available at
law or in equity.

 

19.     Successors. This Agreement and all the obligations and benefits
hereunder shall inure to the successors and permitted assigns of the Parties.

 

20.     Counterparts. This Agreement may be executed in multiple counterparts
with the same effect as if all signing Parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument.

 

21.     Confidentiality. Neither Party may disclose the terms of this Agreement
nor any information, documents, or trade secrets of the other Party obtained as
part of this Agreement, except as may be required by applicable law.

 

[Signatures on the next page]

 

8

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Management Services
Agreement to be executed and delivered as of the date first above written.

 

 

 

GB Sciences Las Vegas, LLC

GB Sciences Nevada, LLC

 

 

 

 

 

 

By:

/s/John Poss

 

 

 

Name: John Poss

 

 

 

Title:CEO of Sole Member

 

 

 

 

 

 

 

 GB Sciences, Inc.

 

 

 

 

 

 

By:

/s/ John Poss

 

 

 

 Name: John Poss

 

 

 

Title:CEO

 

 

 

AJE Management, LLC

 

 

 

 

 

 

By:

/s/ David Weiner

 

 

 

Name: David Weiner

 

 

 

Title: Managing Member

 

 

 

 

 

 

 

[Signature Page to Management Services Agreement]

 

 

9

--------------------------------------------------------------------------------

 

 

 

EXHIBIT “A” LICENSES

 

 

 

 

 
 